IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

HUBERT ALAN LAIRD, JOHN               NOT FINAL UNTIL TIME EXPIRES TO
JOUBERT and TERRI L.                  FILE MOTION FOR REHEARING AND
JOUBERT,                              DISPOSITION THEREOF IF FILED

      Appellants,                     CASE NO. 1D15-5504

v.

CITY OF DESTIN                             CORRECTED PAGES: pg 1
AND DUGAN MADDOX AS                        CORRECTION IS UNDERLINED IN
                                           RED
SUCCESSOR TRUSTEE OF                       MAILED: November 7, 2016
THE JOINT IRREVOCABLE                      BY: KMS
PRESENT INTEREST TRUST
F.B.O. CASWELL CROOKE
PREWITT DATED NOVEMBER
23, 1994,

      Appellees.


_____________________________/

Opinion filed November 3, 2016.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Joseph M. Scheyd, Jr., Destin, for Appellants.

Scott Shirley, of Ard, Shirley & Rudolph, P.A., Tallahassee, for Appellee City of
Destin; David A. Theriaque and S. Brent Spain of Theriaque & Spain, Tallahassee,
for Appellee Dugan Maddox as Successor Trustee of the Join Irrevocable Present
Interest Trust F.B.O. Caswell Crooke Prewitt dated November 23, 1994.


PER CURIAM.
     AFFIRMED.

ROBERTS, C.J., and WINOKUR, JJ., and CLARK, JR., BRANTLEY S.,
ASSOCIATE JUDGE, CONCUR.




                                 2